DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2020 and 01/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 07/13/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by “Reactions of aminophosphines with trifluoromethanesulfonic acid: phosphenium ion (two-coordinate phosphorus ion) or tricovalent phosphorus products?” (Dahl).

    PNG
    media_image1.png
    251
    555
    media_image1.png
    Greyscale

Dahl discloses the formation of 4,5-dimethyl-2-[[(trifluoromethyl)sulfonyl]oxy]-1,3,2-dioxaphospholane (compound 2g) an intermediate tricovalent phosphorous compound resulting from the formation of an aminophosphine with trifluoromethanesulfonic acid (see Scheme on page 1494; page 1495, second paragraph), which is equivalent to the claimed Chemical Formula 1, Chemical Formula 1A, and Chemical Formula 1-1, wherein X1 and X2 are each O, R1 is a substituted C1 alkyl group, R2 and R4 are each an unsubstituted C1 alkyl group, R3 and R5 are each hydrogen, and n is 1.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US 2007/0048622 A1 (Yoon).

    PNG
    media_image2.png
    157
    248
    media_image2.png
    Greyscale

Regarding claims 1-4, Yoon discloses a phosphate compound represented by Formula 2, wherein each of R4 and R5 may be a C1 to C20 substituted or unsubstituted alkyl group [0031], which may have 1 to 3 carbon atoms [0043], and R1 may be a C2 to C20 alkenyl group [0030] which may be substituted with a sulfo or sulfano substituent, such as a sulfonoethenyl group [0044], which is equivalent to the claimed Chemical Formula 1, Chemical Formula 1A, and Chemical Formula 1-1, wherein X1 and X2 are each O, R1 is an unsubstituted C2 alkenyl group, R2 and R4 are each a substituted or unsubstituted C1 to C3 alkyl group, R3 and R5 are each hydrogen, and n is 1.
Regarding claim 5, Yoon further discloses an organic electrolytic solution comprising a lithium salt, an organic solvent, and the phosphate compound [0028].
Regarding claims 6, 7, 11 and 12, Yoon further discloses that the phosphate compound may be provided in an amount ranging from about 0.5 to about 20 wt % [0033], for example 1 wt % [0059] or 0.5 wt % [0062].
Regarding claim 8, Yoon further discloses a lithium battery including a cathode, an anode and the organic electrolytic solution [0041].
Regarding claims 9 and 10, Yoon further discloses the following composite oxide cathode active materials represented by the claimed Chemical Formula 2 including cobalt, manganese, nickel, or a combination thereof, and lithium [0049].

    PNG
    media_image3.png
    56
    591
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727